Chief Justice Marshall
delivered the opinion of the Court—
This action was brought by Wolfe, against the Covington and Lexington Railroad Company, to recover damages against them for constructing and laying their railroad in front of his house and lot on Washington street, in the city of Covington, and for so lowering the grade of said street in front of his lot as that in consequence thereof he lost several young maple trees which he had planted on the sidewalk, and had been compelled at great expense to build stone walls along the sides of his lot to preserve *408them, and to place steps necessary for convenient ingress and egress, and to incur other expenses point-e¿ 0U£ jn the petition.
l. The city thc^ity of Cotington have augradea Street purposcf *%£. out incurring Uy7to M°ders of lota adjacent to «116 StrGBt, yJti.GO,’" ry vs. The city .^a^asiftho’ the street may «t. feet shore the level of the lota. So the city authorities may authorize the passage of a railroad through a city, as consistent with the purposes of public streets, (Applegate vs. Lex. & Ohio Railroad Company, 8 Dana, 289,) and it is not a purpresture.
*408The defendants in answer relied upon authority from the city council of Covington to locate their road along Washington street, and to make it of a suitable grade, and also upon the consent of the plaintiff to its location in that street. And they say they re-McAdamized the street in front of plaintiff’s lot, and that the lot being low was rendered more valuable by lowering the street.
The plaintiff proved the material facts alleged in his petition as grounds of damage. And the defendants proved by the ordinances of the city that they were authorized to locate their depot in said city within certain prescribed limits, shown to include Washington street; and that after having selected a place on that street for its location, the council approved of it, and gave special authority to locate the road in that street, and declared, in the ordinance, “that the grade of the road be the grade of said street, provided nothing herein shall be construed to make the city liable for any damages said company shall do in grading said road,” which we regard as an express authority to change the grade of the street so far as might be necessary to make it correspond with the grade of the road.
In the case of Keasey vs. the city of Louisville, 4 Dana, 154, this court recognized the right of the city authorities to re-grade a street for any public purpose, after it had been once graded and McAdamized, and decided that the city was not responsible for the inconvenience occasioned to the plaintiff by such regrading, although it raised the street several feet above the level of his lot, and although his house had been built to suit the original grade, and that as . _ -i ’ there had been no trespass or nuisance, nor invasion any peculiar right of property of the piaintiff, there was no cause of action against the city. Of course there could have been none against her agents *409by whom the re-grading was done, if they did not exceed the rights and authority of the city. The case of Applegate vs. the Lexington and Ohio Railroad Company, 8 Dana, 289, recognizes a railroad within a city as entirely consistent with the purposes for which a street may be properly used, and decides that when authorized by the municipal power it is not a purpresture or encroachment upon the public property or rights.
2. The city authorities of Covington had authority to change the grade of a street to suit the grade of a railroad coming into the city — or authorize the railroad c o m p any to do so — not perhaps throwing the expense of the grading upon the adjacent lot owners.
From the principles established by these cases, it seems to follow that the city council of Covington not only had power to change the grade of Washington street, but that it might do this if necessary for the piu-pose of making it correspond with the grade of the railroad, if the road had stopped at the end of the street and so far above or below it as to prevent convenient access. And although it might have been improper, perhaps inadmissible, for the city to incur or to throw upon the adjacent lot owners the expense of re-grading, for the mere purpose of making a way for the road, yet as the introduction of the road into the city was evidently regarded as a public benefit or advantage to the city, and must upon general considerations be presumed to have been advantageous in fact, and as it comes within the public purposes for-which streets are made and used, we are of opinion that the council had power not only to authorize the introduction of the road into the city, and the use of the street for its purposes, under such restrictions as prudence might dictate, but also to authorize the company to change the grade so as to suit the passage of this road, but at their own expense, and on their own responsibility. Such as we suppose is the import of the ordinances on the subject. And there is no complaint as to the expense of re-grading, or as to the condition in which the company have placed or left the street.
The question, however, recurs upon the claim for private damages sustained by the plaintiff. The evidence authorizes the jury to find not only that the *410plaintiff, as a member of the city council, as he says in obedience to the wishes of his constituents, advocated and voted for the location of the road in Washington street, but also that he advocated it in a speech before the directors of the railroad company; that in the contest between different neighborhoods whether it should be in Washington or another street, he advocated its location in Washington street, on which he had other property besides the lot now in question; that he said its location there would be worth $1,000 to him; that it has in fact increased the value of property on that street, and enhanced the value of this particular lot as a place of business, though it has reduced its value as a residence, for which, on account of its being shallow, or running back but a short distance, it was not very desirable.
3. As to the claim for private damages sustained by an individual in such case, where the jury find the plaintiff, as a member of the city council, advocated and voted for the location of the road as now complained of, and it is proved he had other property on the same street, &c., and said its location there would be worth $1,000, that it in factincreased the value of his property on that street and of this particular lot as a place of business, tbo’ not as a residence. Held — that he could not recover, and the Circuit Court was right in so instructing the jury upon the principle volenti non Jit injuria.
Upon this evidence the court properly refused to instruct the jury that they must find for the plaintiff the damages actually sustained by placing the road in the street in front of his residence and by lowering the grade. And properly gave an instruction to the effect that if the plaintiff consented to the location of the road where it was located, he was not' entitled to a verdict, but that his action in the city council was not alone sufficient to prove his consent. The case having been placed before the jury upon the precise question of consent, their verdict against the plaintiff being authorized by the evidence, establishes the fact that he did consent as an individual, and as the consent to the location of the road in the street necessarily implies a consent to such re-grading of it as was necessary to make it suitable for a roadway, a question to be decided by the company, we think his consent to the location in Washington street deprived him of the right to claim damages incident to that location according to the maxim, which is founded in justice as well as in law, “volenti non Jit injuria.”
Wherefore,, the judgment is affirmed.